10-4917-ag
    Dharmaratne v. Holder
                                                                                      BIA
                                                                                 Straus, IJ
                                                                     A094 816 655/656/657
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 20th day of August, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             GERARD E. LYNCH,
                  Circuit Judges.*
    _______________________________________

    KESHARA ANURUDDHA DHARMARATNE, YAMUNA
    SHANTHI WALPOLA, KESHYA KADHALI
    DHARMARATNE,
             Petitioners,

                        v.                                 10-4917-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________


                 *
              The Honorable Roger J. Miner, originally a member
        of the panel, died on February 18, 2012. The two
        remaining members of the panel, who are in agreement,
        have determined the matter. See 28 U.S.C. 46(d); 2d.
        Cir. IOP E(b); United States v. Desimone, 140 F.3d 457
        (2d Cir. 1998).
FOR PETITIONERS:         Glenn T. Terk, Wethersfield,
                         Connecticut.

FOR RESPONDENT:          Tony West, Assistant Attorney
                         General; Richard M. Evans, Assistant
                         Director; Christina Bechak
                         Parascandola, Trial Attorney, Office
                         of Immigration Litigation, U.S.
                         Department of Justice, Washington
                         D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Keshara Anuruddha Dharmaratne, Yamuna

Shanthi Walpola, and Keshya Kadhali Dharmaratne, natives and

citizens of Sri Lanka, seek review of a November 8, 2010,

decision of the BIA affirming the November 20, 2008,

decision of Immigration Judge (“IJ”) Michael W. Straus

denying Keshara Anuruddha Dharmaratne’s application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Keshara Anuruddha

Dharmaratne, Yamuna Shanthi Walpola, Keshya Kadhali

Dharmaratne, Nos. A094 816 655/656/657 (B.I.A. Nov. 8,

2010), aff’g Nos. A094 816 655/656/657 (Immigr. Ct. Hartford

Nov. 20, 2008).    We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

                               2
    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions “for the sake of

completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are well-

established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     For

asylum applications, such as this one, governed by the REAL

ID Act, the agency may, considering the totality of the

circumstances, base a credibility finding on an asylum

applicant’s demeanor, the plausibility of his account, and

inconsistencies in his statements, without regard to whether

they go “to the heart of the applicant’s claim.”     8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

    Substantial evidence supports the agency’s adverse

credibility determination.    In finding Keshara not credible,

the agency reasonably relied on inconsistencies between his

asylum application, asylum interview, and hearing testimony

regarding his claim that he was threatened by members of the

Liberation Tigers of Tamil Eelam.     See 8 U.S.C.

§ 1252(b)(4)(B); see also Xiu Xia Lin, 534 F.3d at 166-67.

Moreover, a reasonable fact finder would not be compelled to

credit Keshara’s explanation for these inconsistencies.        See


                                3
Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).    The

agency also reasonably relied on implausible aspects of

Keshara’s testimony in reaching its adverse credibility

determination.    See Siewe v. Gonzales, 480 F.3d 160, 168-69

(2d Cir. 2007).

    Accordingly, because Keshara based his claims for

asylum, withholding of removal, and CAT relief on the same

factual predicate that the agency found not credible, all of

his claims necessarily fail.    See Paul v. Gonzales, 444 F.3d
148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               4